Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about December 2, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which if committed by an adult, would constitute the crimes of attempted assault in the third degree and menacing in the third degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility, including its resolution of inconsistencies in testimony. Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Williams, JJ.